Citation Nr: 0922846	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  09-08 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for blindness in both 
eyes. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Merchant Marine with 
the Army Transportation Corps from December 1943 to August 
1944 and from December 1944 to February 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a February 2007 rating decision 
issued by the Regional Office (RO) in Cleveland, Ohio that 
denied service connection for bilateral hearing loss, 
tinnitus, and blindness.  This case was transferred to the 
Board from the RO in Newark, New Jersey.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The evidence does not show that bilateral hearing loss 
was incurred in or aggravated by service, or that it was 
caused by a disease or injury in service.

2.  The evidence does not show that tinnitus was incurred in 
or aggravated by service, or that it was caused by a disease 
or injury in service.

3.  The evidence does not show that blindness was incurred in 
or aggravated by service, or that it was caused by a disease 
or injury in service.


CONCLUSIONS OF LAW

1.  The Veteran's hearing loss was not incurred in or 
aggravated by his service, may not be presumed to have been 
so incurred, nor was it caused by a disease or injury that 
occurred during his service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  The Veteran's tinnitus was neither incurred in nor 
aggravated by his service, nor was it caused by a disease or 
injury that occurred during his service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  The Veteran's blindness was neither incurred in nor 
aggravated by his service, nor was it caused by a disease or 
injury that occurred during his service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.  

Here, the above cited notice requirements were satisfied by a 
July 2006 letter that was sent to the Veteran by the RO.  In 
this letter, issued prior to the rating decision, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA and the effect of 
this duty upon his claims, as well as what information and 
evidence must be submitted by the Veteran.  The Veteran was 
also informed of what the evidence must show in order to 
establish service connection for a claimed disability.  The 
July 2006 letter also adequately explained how VA determined 
disability ratings and effective dates.  

The Board therefore concludes that appropriate notice was 
given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has 
evidence including the Veteran's DD214, certain additional 
personnel documents, and private treatment records.  The 
Board notes that certain private treatment records in the 
claims file suggest that the Veteran may have received 
additional private treatment from other providers with 
reference to his claimed disabilities.  However, the Veteran 
did not identify the sources of any additional treatment, nor 
did he provide releases to enable VA to obtain medical 
records from any providers other than those from which there 
are records in the claims file.  In this regard, the Board 
notes that "[t]he duty to assist is not always a one way 
street. If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Veteran's service treatment records are not contained in 
the claims file.  The claims file reflects that the RO made 
numerous attempts to locate and obtain copies of these 
records.  In July 2006, the RO sent a letter to the Office of 
Personnel Management (OPM/EMF) requesting assistance in 
obtaining copies of the Veteran's service treatment records.  
In November 2006, a second letter was sent following up on 
this request.  A third request for these records was sent  to 
OPM/EMF in December 2007, a fourth request was sent in 
September 2008 , and a fifth request was sent in October 
2008.  In January 2008 and October 2008, the National 
Personnel Records Center (NPRC) responded that the requested 
information or document was not in the official personnel 
folder.  An additional response in October 2008 indicated 
that the record needed to respond to VA's request was not 
received by the responding agency.  On December 8, 2008 a 
formal finding of the unavailability of the Veteran's service 
treatment records was made.  

The Board recognizes that VA is required to make as many 
requests as are necessary in order to obtain relevant records 
from a Federal department or agency.  38 C.F.R. § 
3.159(c)(2).  VA will end its efforts to obtain such records 
only if VA concludes that the records sought do not exist, or 
that further efforts to obtain the records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
that the custodian does not have them.  Id.  Insofar as the 
NPRC informed VA that it does not have the requested records, 
further attempts to obtain them would have been futile, and 
VA fulfilled its duty to assist the Veteran with respect to 
its attempts to obtain this evidence.  

In September 2008, the Veteran was sent a letter requesting 
that he provide any copies of service treatment records that 
were in his possession.  In October 2008, the Veteran was 
sent a follow up letter explaining alternative sources of 
evidence that he could submit in support of his claim if he 
was unable to locate his service treatment records.  In 
December 2008, the Veteran was sent a letter informing him 
that VA was unable to obtain copies of his service treatment 
records and again informing him that he could submit 
documents that could substitute for these records, providing 
examples of same.  Thus, VA satisfied its duty to notify the 
claimant of its inability to obtain records as required by 38 
C.F.R. § 3.159(e).

The Veteran was not afforded VA examinations with respect to 
the claims advanced herein.  In this regard, the Board notes 
that VA is required to provide a medical examination or 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5107A(d).  An examination is considered necessary if the 
record contains competent evidence that (a) the Veteran has a 
current disability or persistent or recurrent symptoms of a 
disability; (b) the disability or symptoms may be associated 
with the Veteran's service; and (c) the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  In this case VA was not required to 
provide examinations because the record does not contain any 
competent evidence that the Veteran's claimed disabilities 
may be associated with his military service.

In March 2009, the Veteran's representative indicated that 
the Veteran had no further evidence to submit in support of 
his claim.

For the reasons set forth above, the Board finds that the VA 
satisfied its duties pursuant to the VCAA. 

II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for some chronic diseases, including sensorineural 
hearing loss, may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge if all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

When evaluating claims, VA is statutorily bound to resolve 
the benefit of the doubt in favor of the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue See, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).  In cases such as this one, where service 
treatment records are unavailable, the Board has a heightened 
obligation to explain its findings and conclusions and to 
carefully consider the benefit of the doubt doctrine.  Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  However, the legal 
standard for establishing service connection claim remains 
unchanged; the Veteran is neither afforded a "heightened 
'benefit of the doubt'", id at 51, nor any presumption in 
his favor.  Cromer v. Nicholson, 455 F.3d 1346, 1351 (Fed. 
Cir. 2006).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
See Gonzales v. West,  218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  As noted above, the Board's obligation is heightened 
in this case because the Veteran's service treatment records 
could not be located.  While mindful of this, the Board's 
analysis below will focus specifically on what evidence is 
necessary in order to substantiate the Veteran's claims and 
what the evidence in the claims file shows, or fails to show, 
with respect to his claims.

	a)  Hearing Loss and Tinnitus

In this case, the Veteran alleged on his claim form that his 
hearing loss and tinnitus were caused by exposure to engine 
noise in 1945.  On his claim form, the Veteran alleged that 
these disabilities had their onset in January 1990.  

A record from the Army Transport Service dated in August 1944 
reflects that the Veteran served aboard the U.S.A.T. Henry 
Gibbons as a water tender from December 1943 to April 1944, 
and that he served as an oiler beginning in April 1944.  The 
Veteran's DD-214 also reflects that he served aboard the 
Chesapeake Capes from December 1944 to February 1945.  

Private medical records indicate that the Veteran's hearing 
was assessed as normal in September 2000, October 2001, 
February 2003, April 2004 and April 2005.  A notation in an 
April 2006 treatment records indicated that the Veteran had 
hearing aids; nonetheless, his hearing was assessed as 
otherwise normal.  The Veteran's private  medical records do 
not show any complaints of tinnitus.  

A letter from the Veteran's primary care physician dated in 
October 2007 provides that the Veteran "suffers from some 
degree of hearing impairment."  The private physician did 
not offer any opinion concerning the cause of the Veteran's 
hearing impairment.

To the extent that the Veteran currently has a hearing loss 
disability or tinnitus, there is no evidence of a nexus 
between either of these disabilities and the Veteran's 
service.  There is no evidence that the Veteran experienced 
hearing loss or tinnitus until many years after service; as 
noted above, his hearing was assessed as normal by his 
primary care physician until April 2006, at which time this 
private physician noted that the Veteran had hearing aids.  
This is more than 60 years after the Veteran's service.  Even 
if the Veteran's assertion that his hearing loss and tinnitus 
onset in 1990, as set forth on his claim form, is accepted, 
this is still more than 40 years after his service.

The only evidence of any relationship between the Veteran's 
hearing loss and his claimed tinnitus and his service is the 
Veteran's opinion that these disabilities were caused by 
exposure to engine noise in 1945.  While the Veteran is 
competent to report symptoms capable of lay observation, such 
as ringing in the ears or an inability to hear, there is no 
evidence that he has the training or credentials that are 
necessary in order to offer an expert opinion concerning the 
etiology of any medical condition.  See, e.g. Wallin v. West, 
11 Vet. App. 509, 514 (1998).  See also, e.g., Espiritu v. 
Derwinski,  2 Vet. App. 492, 494-495 (1992).

The Board considered the benefit of the doubt doctrine.  
However, here the preponderance of the evidence is against 
the Veteran's claim.  Gilbert, 1 Vet. App. at 55.  
Accordingly, service connection for hearing loss and for 
tinnitus are denied.

	b)  Blindness

The Veteran has offered no specific contentions on how his 
blindness is related to his military service.

A letter from the Veteran's primary care physician dated in 
October 2007 reports that the Veteran "has been blind for 
many years."  A letter dated in September 2005 from the 
Veteran's ophthalmologist reports that the Veteran "has no 
vision in either eye" and "is legally blind."  Treatment 
records from the Veteran's primary care physician reflect 
that, by 1999, the Veteran was completely blind in his right 
eye and could see only shapes with his left eye.  

A letter dated in February 1991 from a private ophthalmic 
surgeon indicates that he examined the Veteran.  At that 
time, the Veteran's best corrected visual acuity was bare 
hand motions in the lower nasal field of the right eye and 
counting fingers in the left.  The surgeon noted that the 
Veteran had an intra-cranial tumor removed in January 1990.  
Upon examination, intraocular pressure was normal and there 
were no signs of cataract or glaucoma.  The surgeon concluded 
that the Veteran had optic atrophy that was secondary to his 
intra-cranial tumor and were most consistent with a pituitary 
adenoma.

While the evidence establishes that the Veteran is currently 
blind, there is no evidence of a nexus between the Veteran's 
blindness and his service.  The only medical opinion 
concerning the etiology of the Veteran's blindness attributed 
it to optic atrophy secondary to a tumor that was removed in 
1990, more than 40 years after the Veteran's service.  There 
is no evidence that this tumor was present in service or 
within a year thereafter.  Notably, the Veteran does not even 
posit any theory concerning any way in which his current 
blindness is related to his service.  

As the preponderance of the evidence is against the Veteran's 
claim for service connection for blindness, this claim is 
denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for blindness in both eyes is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


